Filed 7/11/22 Kaplan v. Davidson CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


TODD STUART KAPLAN,                                              B312826

         Petitioner and Appellant,                               (Los Angeles County
                                                                 Super. Ct. No. 21STRO01019)
         v.

DONALD DALE DAVIDSON,

         Respondent and Appellant.




       APPEALS from orders of the Superior Court of Los Angeles
County, Lawrence Riff, Judge. Affirmed in part; dismissed in
part.
       Uplift Law, Melissa G. Fulgencio and John C. Scholz for
Petitioner and Appellant.
       Lieber & Galperin and Yury Galperin for Respondent and
Appellant.
                        _________________
       Dr. Donald Dale Davidson appeals from an order denying
the special motion to strike (Code Civ. Proc., § 425.16; anti-
SLAPP statute)1 a request for a civil harassment restraining
order filed by Davidson’s former business associate Todd Kaplan.
In support of his request, Kaplan declared Davidson made
hundreds of harassing communications through text messages
and social media posts to or about Kaplan. On appeal, Davidson
contends his communications were protected speech related to
litigation between Davidson and Kaplan about their past
business dealings.
       Kaplan cross-appeals from the trial court’s order denying
his oral request for attorneys’ fees. He contends the court erred
in denying his request because he was the prevailing party on the
special motion to strike and the motion was frivolous.
       We affirm the trial court’s denial of Davidson’s special
motion to strike. We dismiss Kaplan’s cross-appeal from the
denial of his request for attorneys’ fees as taken from a
nonappealable order.




1     “SLAPP is an acronym for ‘strategic lawsuits against public
participation.’” (City of Montebello v. Vasquez (2016) 1 Cal.5th
409, 413, fn 2.) All further statutory references are to the Code of
Civil Procedure.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Parties’ Business Relationship2
      When Davidson and Kaplan met in 2016, they discussed
potential business arrangements. Davidson is a medical doctor
who specializes in cannabis. In 2017 Davidson and Kaplan
entered into an agreement to create and distribute a brand of
marijuana and hemp products called “‘Dr. D,’” using Davidson’s
likeness. In 2017 Davidson loaned $350,000 to Kaplan’s
business, Vertical Wellness. In January 2019, Davidson
transferred the outstanding balance on his loans into equity in
Vertical Wellness. But by June 2019 the relationship between
Davidson and Kaplan had frayed.

B.    Kaplan’s Request for a Civil Harassment Restraining Order
      On March 2, 2021 Kaplan filed a request for a civil
harassment restraining order against Davidson under section
527.6.3 The request identified Davidson as a “current
investor/business partner,” “stalker,” and “former friend.”
(Capitalization omitted.) Kaplan alleged that since June 2019
Davidson had harassed Kaplan verbally and in text messages
Davidson sent to Kaplan and others, as well as messages
Davidson posted online to social media websites. Further,

2      The factual background regarding the parties’ business
relationship is taken from Kaplan’s declaration in opposition to
Davidson’s special motion to strike.
3      Under section 527.6, subdivision (a)(1), “A person who has
suffered harassment . . . may seek a temporary restraining order
and an order after hearing prohibiting harassment as provided in
this section.”




                                3
Davidson unlawfully parked his car in Kaplan’s office parking lot
for two months and “kept a guard dog for several months at
[Kaplan’s] office,” which made Kaplan and his employees fearful.
       In an attached declaration, Kaplan averred Davidson “sent
hundreds of harassing, aggressive, hostile, and threatening
messages in the past 11 months” to a group of recipients
including Kaplan and “13 current and former employees” of
Kaplan’s business. Kaplan declared Davidson “sends
approximately 6-12 texts a day” and makes “harassing and
threatening social media posts . . . weekly, if not daily, with no
provocation from [Kaplan].” Further, Davidson “seems to be
keeping tabs” on Kaplan and his wife, noting Davidson sent a
text message to Kaplan “indicating he is watching my wife by
describing her driving her new car.” Kaplan stated, “Due to
[Davidson’s] persistent, harassing, aggressive, hostile conduct
and written communications, my wife and I both feel our safety
and security are being threatened and are afraid for our lives.”
       Kaplan attached to his request 20 pages of images of his
phone and other screen captures showing multiple text messages
and social media posts by Davidson to or about Kaplan, which
Kaplan declared were “a few examples” of Davidson’s harassing
communications. Many of the text messages include profanities
or insulting language about Kaplan, such as “You are mentally ill
and delusional”; “Do you like being treated like shit? No one else
does either you weirdo”; “you were a fraud” who did not “come up
with a single idea”; “I want your houses, your cars [f]or what you
did to me[.] [¶] No mercy for you liars”; “So do you jerk [o]ff to
the photos of me [Kaplan]?”; “should I send the photos of me and
my girlfriends here to show everyone what you like to see?”; and
“You wanted pics of me fucking girls and now what buddy?”




                                4
Some of the messages sent or posted by Davidson appear to refer
to contemplated or pending judicial or other official proceedings,
such as “I am going to sue you for so much your head is going to
spin”; “Anyways let’s all stay in touch here as we get to listen to
what [Kaplan] has to say in court”; “The people of LA are going to
give you the justice you deserve in court”; “Both of the women I
dated while around you will be testifying (they still like me
because I’m not a douche like you)”; and “So I hope you[’re] ready
because I’m bringing the medical board into this and escalating
this beyond California to the Trump administration.”
       Kaplan requested the court restrain Davidson from
harassing him or contacting him in any way and from posting
harassing messages on social media about Kaplan, his family,
and his business.
       On March 2, 2021 the trial court granted Kaplan’s request
for a temporary restraining order. The court ordered Davidson
not to contact and to stay at least 100 feet away from Kaplan and
Kaplan’s wife, and the court set a hearing on Kaplan’s request for
a permanent restraining order.

C.    Davidson’s Special Motion To Strike
      On April 15, 2021 Davidson filed a special motion to strike
Kaplan’s request for a civil harassment restraining order.
Davidson asserted all of the text messages and social media posts
submitted in support of Kaplan’s request related to “prior,
pending and/or future litigation” between Kaplan and Davidson,
and therefore Kaplan’s request for a restraining order arose from
Davidson’s protected activity. Davidson argued Kaplan could not
show a probability of success on his claim because all of the
conduct was either too remote in time or otherwise did not meet




                                 5
the standard for civil harassment under section 527.6, and
Davidson’s conduct had the legitimate purpose of “protect[ing]
others from the fraudulent conduct of [Kaplan].”
       In his declaration in support of the motion, Davidson
stated, “Since 2016, I had a close business relationship with
Vertical Wellness . . . and its management team of Todd Kaplan,
Courtney Dorne, and Smoke Wallin, among others.” However,
the business relationship “soured” by 2019 and resulted in
Davidson filing a lawsuit that year against Kaplan, Dorne, and
companies affiliated with Vertical Wellness for breach of contract
and related causes of action; Kaplan and the other defendants
filed a cross-complaint against Davidson alleging, among other
causes of action, breach of contract and defamation. (Davidson v.
Kaplan et al. (Super. Ct. Los Angeles County, 2019, No.
19STCV45164).) The parties later reached an informal
resolution, and the lawsuit was dismissed. However, in 2021
Kaplan filed another lawsuit alleging 16 causes of action against
Davidson, again including causes of action for breach of contract
and defamation. (Kaplan v. Davidson (Super. Ct. Los Angeles
County, 2019, No. 21STCV10009).)
       In his opposition, Kaplan argued Davidson’s
communications lacked any connection to an official proceeding
and therefore were not protected. Further, Davidson’s
communications were unprotected commercial speech. Kaplan
asserted he had shown a probability of prevailing on the merits of
his request for a civil harassment restraining order in light of the
numerous harassing text messages and social media posts by
Davidson.
       In a declaration filed in opposition to the special motion to
strike, Kaplan averred that from June 2019 to February 2021




                                 6
Davidson sent nearly 500 text messages to Kaplan, his family,
and past and present employees of Vertical Wellness. Kaplan
added, “The content and volume of the messages and [Davidson’s]
use of group texts and social media forums also go beyond being
connected to any litigation between [Davidson], [Kaplan], and
Vertical [Wellness]. Even if some of the content touches on the
internal business disputes that have arisen between [Kaplan],
[Davidson], and Vertical [Wellness] or took place while some of
the prior litigation was active, the bulk of the writing and content
serves no legitimate purpose.”
       After a hearing, on May 10, 2021 the trial court denied
Davidson’s special motion to strike. The court reasoned “the
alleged conduct and communications by Dr. Davidson are not in
the nature of communications made in connection with official
proceedings.” The court found Davidson had not carried his
burden to show “the chronological relationship between the
official proceeding . . . and the alleged conduct.” The court also
noted some of the messages referred to sexual acts or made
“statements which are in the nature of ad hominem attacks.”
The court continued, “[E]ven if these communications are the
stuff of prong one, even if [Davidson] had carried his burden, I
think [Kaplan] has then carried his burden on this motion to
show a probability of success. I think that these are harassing
communications when considered both for content and volume.”
       The trial court denied Kaplan’s attorney’s oral request for
attorneys’ fees, reasoning Davidson’s motion did not meet the
statutory standard under section 425.16, subdivision (c)(1),
because the motion was not made for the purpose of harassing
Kaplan and was not “totally and completely without merit.”




                                 7
       The trial court’s May 10, 2021 minute order stated
Davidson’s special motion to strike “is argued and denied as
recited in open court” and directed Kaplan’s attorneys to prepare
a written order after hearing. On August 16, 2021 the court
entered a signed order denying Davidson’s special motion to
strike and denying the parties’ requests for attorneys’ fees.
       Davidson timely appealed from the order denying his
special motion to strike. Kaplan cross-appealed from the denial
of his request for attorneys’ fees.4

                          DISCUSSION

A.    Special Motions To Strike
      A cause of action arising from an act in furtherance of a
defendant’s constitutional right of petition or free speech in
connection with a public issue is subject to a special motion to

4      Davidson’s May 13, 2021 notice of appeal and Kaplan’s
June 4, 2021 notice of appeal each purport to appeal from orders
entered on May 10, 2021. However, the May 10 minute order
does not reflect the court’s ruling on Kaplan’s request for
attorneys’ fees. On May 18, 2022 this court, pursuant to the
stipulation of the parties, ordered the record augmented with the
trial court’s August 16, 2021 order denying Davidson’s special
motion to strike and denying Kaplan’s request for attorneys’ fees.
To the extent Davidson’s and Kaplan’s notices of appeal were
premature, we treat them as filed immediately after entry of the
trial court’s August 16, 2021 order. (Cal. Rules of Court, rule
8.104(d)(1) [“A notice of appeal filed after judgment is rendered
but before it is entered is valid and is treated as filed
immediately after entry of judgment.”]; rule 8.104(e) [“As used in
(a) and (d), ‘judgment’ includes an appealable order if the appeal
is from an appealable order.”].)




                                 8
strike unless the plaintiff demonstrates a probability of
prevailing on the claim. (§ 425.16, subd. (b)(1); see Bonni v. St.
Joseph Health System (2021) 11 Cal.5th 995, 1009; Baral v.
Schnitt (2016) 1 Cal.5th 376, 381 (Baral).) An “‘act in
furtherance of a person’s right of petition or free speech under the
United States or California Constitution in connection with a
public issue’” includes, in relevant part, “any written or oral
statement or writing made before a legislative, executive, or
judicial proceeding, or any other official proceeding authorized by
law.” (§ 425.16, subd. (e)(1).)
        “Litigation of an anti-SLAPP motion involves a two-step
process. First, ‘the moving defendant bears the burden of
establishing that the challenged allegations or claims “aris[e]
from” protected activity in which the defendant has engaged.’
[Citation.] Second, for each claim that does arise from protected
activity, the plaintiff must show the claim has ‘at least “minimal
merit.”’ [Citation.] If the plaintiff cannot make this showing, the
court will strike the claim.” (Bonni v. St. Joseph Health System,
supra, 11 Cal.5th at p. 1009; accord, Baral, supra, 1 Cal.5th at
p. 384.)
        As part of the second step, we apply a “‘“summary-
judgment-like procedure.” [Citation.] The court does not weigh
evidence or resolve conflicting factual claims. Its inquiry is
limited to whether the plaintiff has stated a legally sufficient
claim and made a prima facie factual showing sufficient to
sustain a favorable judgment. It accepts the plaintiff's evidence
as true, and evaluates the defendant’s showing only to determine
if it defeats the plaintiff's claim as a matter of law. [Citation.]
“[C]laims with the requisite minimal merit may proceed.”’”
(Sweetwater Union High School Dist. v. Gilbane Building




                                 9
Co. (2019) 6 Cal.5th 931, 940; accord, Baral, supra, 1 Cal.5th at
pp. 384-385.)
       “We review de novo the grant or denial of an anti-SLAPP
motion.” (Park v. Board of Trustees of California State
University (2017) 2 Cal.5th 1057, 1067; accord, Monster Energy
Co. v. Schechter (2019) 7 Cal.5th 781, 788.)

B.     Davidson Has Failed To Show the Trial Court Erred in
       Denying His Special Motion To Strike
       Davidson contends the trial court erred in finding Kaplan’s
request for a civil harassment restraining order did not arise
from Davidson’s protected activity at the first step of the anti-
SLAPP analysis, because all of Davidson’s communications were
made in connection with pending or prospective judicial
proceedings between Davidson and Kaplan. However, even if
Kaplan’s civil harassment claim arises from Davidson’s protected
activity, which is questionable,5 Davidson has failed to meet his
burden on appeal to show the trial court erred in its finding on


5      Some of Davidson’s text messages and social media posts
relied on by Kaplan to support his request for a civil harassment
restraining order potentially constitute protected speech
concerning pending or future litigation between the parties or
administrative proceedings, for example, those referencing court
proceedings or initiation of a medical board proceeding. But most
of the messages and postings are clearly not protected under
section 425.16, subdivision (e)(1), for example one describing
Kaplan as “mentally ill and delusional” and others discussing the
exchange of photographs of sexual acts. Because Davidson has
not met his burden on appeal as to the second step of the anti-
SLAPP analysis, however, we do not parse his allegations as to
protected and non-protected conduct.




                                10
the second step of the anti-SLAPP analysis because his opening
brief does not explain why the evidentiary showing Kaplan made
in opposition to Davidson’s special motion to strike was
insufficient to support Kaplan’s claim for civil harassment.
(Champir, LLC v. Fairbanks Ranch Assn. (2021) 66 Cal.App.5th
583, 591, fn. 3 [“We do not consider arguments raised for
the first time in the reply brief without a showing of good
cause . . . .”]; Altavion, Inc. v. Konica Minolta Systems Laboratory,
Inc. (2014) 226 Cal.App.4th 26, 63, fn. 27 [argument made for the
first time in reply brief is forfeited].) We therefore need not
decide whether Davidson met his burden on the first step of the
anti-SLAPP analysis. (See Oasis West Realty, LLC v.
Goldman (2011) 51 Cal.4th 811, 820 [proceeding “directly to the
second prong” where court “readily found” plaintiff had
demonstrated a probability of prevailing on its claims]; Southern
California Gas Co. v. Flannery (2014) 232 Cal.App.4th 477, 485
[court proceeded “directly to the second step of analysis” where
plaintiff established a probability of prevailing on the merits,
“which provide[d] an adequate basis for affirming the order of the
trial court”].) Moreover, Davidson’s single contention in his reply
brief—that the quantity of his communications to or about
Kaplan is irrelevant to whether the communications were
harassing—lacks merit.
        Civil harassment includes any “knowing and willful course
of conduct directed at a specific person that seriously alarms,
annoys, or harasses the person, and that serves no legitimate
purpose.” (§ 527.6, subd. (b)(3).) A course of conduct in turn is
defined as “a pattern of conduct composed of a series of acts over
a period of time, however short, evidencing a continuity of
purpose, including . . . sending harassing correspondence to an




                                 11
individual by any means . . . .” (Id., subd. (b)(1).) The number of
communications Davidson sent to Kaplan is highly relevant to
whether Kaplan has shown a series of harassing acts by
Davidson. (See Brekke v. Wills (2005) 125 Cal.App.4th 1400,
1413 [evidence appellant wrote three “vile and vitriolic” letters to
his girlfriend that he intended for her mother to open, including
one urging the girlfriend to consider killing her parents, together
with his taunting the mother during a phone call, constituted
substantial evidence of a harassing course of conduct].) To state
the obvious, receiving hundreds of harassing messages is more
likely to annoy the recipient than one such message. And here,
many of the messages were of the type likely to annoy or harass
Kaplan, including those calling him “mentally ill,” delusional,” a
“weirdo,” and a “liar[],” accusing Kaplan of being “a fraud”
without “a single idea”; and sending multiple messages about the
exchange of photographs of sexual acts. Accordingly, the trial
court did not err in denying Davidson’s special motion to strike.

C.    The Order Denying Kaplan’s Request for Attorneys’ Fees Is
      Nonappealable
      A trial court’s order is appealable only when made so by
statute. (Dana Point Safe Harbor Collective v. Superior Court
(2010) 51 Cal.4th 1, 5; Griset v. Fair Political Practices Com.
(2001) 25 Cal.4th 688, 696.) Section 425.16, subdivision (i),
provides that “[a]n order granting or denying a special motion to
strike shall be appealable under Section 904.1.” However,
neither section 425.16 nor section 904.1 provides that an order
denying an attorneys’ fee award in connection with the denial of a
special motion to strike is appealable.




                                 12
       “As with all questions of statutory interpretation, our
fundamental task is to determine and effectuate the intended
purpose of the statutory provisions at issue. [Citation.] Our
analysis begins with the statutory text, which usually provides
the best indicator of the relevant legislation’s purpose. We
generally assign statutory terms their ordinary meaning, while
also considering the context—which includes related provisions
and the overall structure of the statutory scheme—to further our
understanding of the intended legislative purpose and guide our
interpretation.” (Ryan v. Rosenfeld (2017) 3 Cal.5th 124, 128
[considering whether denial of section 663 motion to vacate final
judgment is appealable].) “‘“If the statutory language permits
more than one reasonable interpretation, courts may consider
other aids, such as the statute’s purpose, legislative history, and
public policy.”’” (City of San Jose v. Superior Court (2017)
2 Cal.5th 608, 616-617.)
       In Doe v. Luster (2006) 145 Cal.App.4th 139, 142 (Doe), we
concluded that an order denying a plaintiff’s motion for attorneys’
fees was not immediately appealable where the plaintiff had
successfully opposed a special motion to strike. We explained the
plain meaning of section 425.16, subdivision (i), authorizing an
appeal from “[a]n order granting or denying a special motion to
strike,” did not encompass a ruling on “an interlocutory order
granting or denying attorney fees following the trial court’s ruling
on a special motion to strike.” (Doe, at p. 147.) Further, as to the
statute’s legislative history, “The Legislature’s concern was that
the inability to appeal immediately from the denial of a
meritorious special motion to strike defeated the protective
purpose of section 425.16. No such similar purpose is served by
permitting an immediate appeal from an interlocutory order




                                13
granting or denying attorney fees following the trial court’s ruling
on a special motion to strike.” (Ibid.)
       We concluded in Doe that the order denying the fees motion
was not immediately appealable despite the fact the defendant
had also appealed from the order denying the special motion to
strike. (Doe, supra, 145 Cal.App.4th at pp. 146-147; see id. at
p. 142, fn. 2.) While in Doe we considered whether a separate
motion for attorneys’ fees was immediately appealable, we also
found “[t]here similarly is no creditable argument that combining
the two motions—one that results in an immediately appealable
order; one that does not—somehow transforms the nonappealable
order into one that is appealable.” (Id. at p. 150.)
       Following our decision in Doe, Division Three of the Fourth
Appellate District in Baharian-Mehr v. Smith (2010)
189 Cal.App.4th 265 (Baharian-Mehr) decided in a case involving
a single order denying an anti-SLAPP motion and awarding
attorneys’ fees that allowing an appeal from the denial of an anti-
SLAPP motion while deferring the issue of attorneys’ fees “would
result in absurd consequences the Legislature never
contemplated.” (Id. at p. 275.) The court observed that deferring
consideration of attorneys’ fees “artificially separates two
intertwined issues” and potentially wastes judicial resources. (Id.
at p. 274.) On this basis the court concluded that when the
denial of an anti-SLAPP motion is properly appealed, the
appellate court has jurisdiction under section 425.16,
subdivision (i), to review both the denial of the anti-SLAPP
motion and the ruling on attorneys’ fees. (Baharian-Mehr, at
p. 275; see Chitsazzadeh v. Kramer & Kaslow (2011)
199 Cal.App.4th 676, 680, fn. 2 (Chitsazzadeh) [“[a]n attorney fee
award in connection with the denial of a special motion to strike




                                14
is sufficiently interrelated with the denial that the fee award is
reviewable on appeal from the order denying the special motion
to strike”].)
       We reaffirm our holding in Doe and decline to follow
Baharian-Mehr and Chitsazzadeh. The order here is neither
“[a]n order granting or denying a special motion to strike”
appealable under section 425.16, subdivision (i), nor “an order
made after a judgment” appealable under section 904.1,
subdivision (a)(2). While in some cases it may be more efficient
for the Court of Appeal to review the denial of a fees motion when
reviewing the denial of the special motion to strike, in many
cases there will be no appeal from a later judgment, rendering
review of the fees request unnecessary.6 The decision whether to
allow an immediate appeal from the denial of a request for
attorneys’ fees is a policy decision for the Legislature to make.
The statutory language reflects this decision.
       We conclude, as we did in Doe, that an order denying a
plaintiff’s request for attorneys’ fees is not immediately
appealable.7


6     When a party believes it would be inefficient for the Court
of Appeal to hear the appeal from the trial court’s denial of the
special motion to strike without hearing an appeal of the
attorneys’ fees motion, leading to “absurd consequences,” the
party has the option to file a petition for a writ of mandate,
requesting that the appellate court consider the challenge to both
rulings at the same time.
7     Kaplan requests we take judicial notice of a website he
attributes to Davidson, asserting the website promotes a brand of
marijuana products that competes with products produced by
Kaplan. We deny Kaplan’s request because the website is not




                                15
                         DISPOSITION

      The order denying the special motion to strike under
section 425.16 is affirmed. Kaplan’s appeal from the order
denying his request for attorneys’ fees is dismissed. The parties
are to bear their own costs on appeal.



                                           FEUER, J.
We concur:



             SEGAL, Acting P. J.



             WISE, J.*




relevant to either appeal. (See Coyne v. City and County of San
Francisco (2017) 9 Cal.App.5th 1215, 1223, fn. 3 [denying judicial
notice as to documents that were not relevant to court’s analysis];
Arce v. Kaiser Foundation Health Plan, Inc. (2010)
181 Cal.App.4th 471, 482 [“We also may decline to take judicial
notice of matters that are not relevant to dispositive issues on
appeal.”].)
*Judge of the Alameda County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                16